DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kieran O’Leary on 03/18/2022.
The application has been amended as follows (added text are underlined and deleted text are strikethrough or in double square brackets): 
Claim 5, line 1: “The apparatus according to claim 1 [[4]], wherein the processor”

Allowable Subject Matter
Claim 1, 5 and 7-15 are allowed.
The prior art of record fails to fairly teach or suggest the limitation of:
“perform an inverse symplectic Fourier transform on the received data frame, wherein the inverse symplectic Fourier transform is performed for the points on the two-dimensional grid in the delay-Doppler plane corresponding to the pilot symbol and a subset of the plurality of guard symbols, 
determine a spreading function of a channel that is used for the communication based on the pilot symbol of the previously received data frame, wherein the spreading function is determined using a result of the inverse symplectic Fourier transform” when considered in view of the other limitations as recited in claim 1; and 
“performing an inverse symplectic Fourier transform on the received data frame, wherein the inverse symplectic Fourier transform is performed for the points on the two-dimensional grid in the delay-Doppler plane corresponding to the pilot symbol and a subset of the plurality of guard symbols, 
determining a spreading function of a channel that is used for the communication based on the pilot symbol of the previously received data frame, wherein the spreading function is determined using a result of the inverse symplectic Fourier transform” when considered in view of the other limitations as recited in claim 14 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633